IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________ United States Court of Appeals
                                                          Fifth Circuit
                             No. 04-51307
                        _____________________           F I L E D
                                                         May 3, 2005
UNITED STATES OF AMERICA                            Charles R. Fulbruge III
                                                            Clerk
                Plaintiff - Appellee
                   v.
HERMILO SANDOVAL
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (00-CR-1405)
                      ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


          IT IS ORDERED that the Appellee’s unopposed motion to

vacate the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing in light of

the Supreme Court’s opinion in Booker and this Court’s opinion in

Mares is granted.

__________________
     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS FURTHER ORDERED that the Appellee’s unopposed

alternative motion to extend time to file the Appellee’s brief

fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is denied as unnecessary.